DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 7-9 and 12 are rejected under 35 U.S.C. 103.
Claims 10-11 are objected to.
Claims 1-6 are cancelled.
Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive.
Applicant’s argument, found in paragraph 2 on page 6 and paragraph 2 on page 7 of applicant’s remarks, which argues that Fukumura et al. and Koczara et al., neither alone or in combination, do not teach or suggest determining, for each pole pair number of the rotor, whether or not (i) a pattern of a magnitude relationship of the plurality of feature amounts learned in advance coincides with (ii) a pattern of a magnitude relationship of the plurality of feature amounts calculated because Fukumura does not  teach or suggest determining whether a specific feature amount which was learn in advance coincides with the amplified detection signals Hu0, Hv0, and Hw0, the detection signals Hu0’, Hv0’ and Hw0’, or any other feature amounts of Fukumura et al
It is respectfully disagreed. It is because that divided signals sg101-sg112 are calculated feature amounts and data points (including amplitudes) of waveforms Hu0’, Hv0’ and Hw0’ are obtained by processing and/or analyzing Hu0’, Hv0’ and Hw0’ values from AD conversion section 31 (as shown in figure 1) which are determined whether or not coincided with divided signals sg101-sg112 as illustrated in figure 6A based on comparison as shown in figure 6A.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumura et al. (CN 107148741 A), and further in view of Koczara et al. (EP 1615333 A1).
Regarding claims 7 and 12, Fukumura teaches a position estimation device that acquires detection values of a magnetic field strength at three or more locations of a rotor in accordance with a rotor angle (e.g. figures 1-3, paragraphs 2 and 6 of first embodiment, position estimation unit 30 acquires detection values form three sensors 11-13 which may be Hall elements that detect magnetic field located at three corresponding locations of rotor R with rotor angle in horizontal axis in figure 3), the position estimation device comprising: 
a feature amount calculator to calculate a plurality of feature amounts of a waveform (e.g. figures 1 and 6A, paragraphs 61-62 of first embodiment, divided detection part 322 calculates divided signals sg101-sg112) of the magnetic field strength based on a detection value of the magnetic field strength (e.g. figures 3 and 6A, waveform of detected magnetic field strength based on detection values magnetic field strength from the three sensors 11-13 which may be Hall elements); and 
an estimator to determine (e.g. figure 1, paragraphs 2 and 6 of first embodiment, position estimation unit 30), for each pole pair number of the rotor (e.g. figure 2, pole pair as shown in figure 2), whether or not a pattern of a magnitude relationship of the plurality of the plurality of feature amounts learned in advance coincides with a pattern of a magnitude relationship of the waveforms (e.g. figures 3 and 6A, divided signals sg101-sg112 coincides with corresponding waveforms), and to estimate, as a rotation position of the rotor (e.g. figures 1-3, paragraphs 2 and 6 of first embodiment, position estimation unit 30 estimates a rotation position of the rotor R), the pole pair number with which a pattern of the magnitude relationship coincides (e.g. figures 2-3, 7 and 12, Motor M has 6 pole pairs corresponding to a mechanical angle of 60 degree pole pairs, having pole air numbers and magnitudes relationship coincides as shown in figures 3 and 12).
However, Fukumura is silent with regard to the rotor angle is in a range where the rotor angle is less than one rotation.
Koczara teaches detection values of a magnetic field strength at three or more locations of a rotor in accordance with a rotor angle in a range where the rotor angle is less than one rotation (e.g. figures 3-4, paragraphs [0015] and [0020] of Description section, Wu, Ww and Wu detects values of a magnetic field strength at three location of a rotor a rotor in accordance with a rotor angle in a range of less than 360 degree as shown in figures 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Fukumura by applying the teaching of Koczara to explicitly have the rotor angle is in a range where the rotor angle is less than one rotation, for the purpose of improving efficiency on identifying position of magnetic poles of a rotor and/or reducing dead time of the rotor relative to a stator (e.g. Koczara, paragraph [0004] of Description section).
Regarding claim 8, combination of Fukumura and Koczara teaches wherein each of the plurality of feature amounts is an absolute value of a detection value of each intersection point of a waveform of the magnetic field strength (e.g. Fukumura, figures 6A-6B, sg 102’-sg 112’ are absolute values of sg101-sg112 which are added to produced graph as shown in figure 6B) and an absolute value of a detection value of a maximum value or a minimum value of a waveform of the magnetic field strength (e.g. Fukumura, figures 3 and 11, paragraph 29 of first embodiment section, maximum value of signal Hu0 is A3).
Regarding claim 9, combination of Fukumura and Koczara teaches wherein when a positive/negative polarity of at least one of the detection values of the magnetic field strengths changes (e.g. Fukumura, figures 3 and 6A, zero crossings zc1-zc6), the feature amount calculator is configured or programmed to calculate (e.g. Fukumura, figures 1 and 30, position estimation apparatus 330 having a signal processing circuit 400 maybe a central processing device, a digital signal processing processor according to the instruction of computer program) an absolute value of a detection value of a maximum value or a minimum value of a waveform of the magnetic field strength (e.g. Fukumura, figures 3 and 11, paragraph 29 of first embodiment section, maximum value of signal Hu0 is A3).
Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; it is because it is not obvious to combine the prior art of records or prior art searched to teach all claim limitations of claims 9-11.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. Z./
Examiner, Art Unit 2858



/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858